Citation Nr: 1760644	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for deep vein thrombosis (DVT) of the right lower extremity.

2. Entitlement to a rating in excess of 10 percent for DVT of the left lower extremity.

3. Entitlement to a separate rating, as analogous to pulmonary vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 2011.

These matters arose to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the record.


FINDINGS OF FACT

1. DVT is not manifested by persistent edema in either the right or left lower extremity.

2. Chronic venous insufficiency is manifested by chronic thromboembolism requiring anticoagulant therapy.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for DVT of the right or lower extremity have not been met. 

2. The criteria for a separate rating of 60 percent analogous for chronic venous insufficiency under Diagnostic Code 6817 have been met.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's appeal involves his service-connected DVT, as well as the residuals of chronic venous insufficiency. The Veteran contends that he should receive an additional 60 percent rating for his chronic venous insufficiency. For the following reasons, the Board finds an additional 60 percent rating warranted.

The Veteran's DVT is rated under Diagnostic Code 7120 for varicose veins. To receive a 10 percent rating requires intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery. To warrant a 20 percent rating, veterans must suffer from persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.

The Veteran would like his chronic venous insufficiency rated under Diagnostic Code 6817. To receive a 60 percent rating, veterans must suffer from chronic pulmonary thromboembolism requiring anticoagulant therapy, or; following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction. To receive a 100 percent rating, a veteran must suffer from primary pulmonary hypertension, or; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.

To begin with, the Board finds the Veteran not eligible for a rating in excess of 10 percent for his DVT of the right or left lower extremities. To receive a rating in excess of 10 percent, veterans must suffer from persistent edema. The Veteran underwent Compensation and Pension (C&P) examinations in April 2016 and August 2013; neither examination revealed persistent edema. Furthermore, at the June 2017 hearing, the Veteran stated that he did not suffer from persistent edema. Accordingly, the Veteran's condition does not warrant ratings in excess of 10 percent for DVT of the right and left lower extremity.

Concerning the Veteran's chronic venous insufficiency, the record reveals that the Veteran suffers from this condition. In August 2014 and June 2017, the Veteran's private physicians examined him and determined that the Veteran's condition was at least as likely as not related to service-connected inferior vena cava resection. At the hearing, the Veteran testified that he suffered from chronic thromboembolism requiring anticoagulant therapy, and the Veteran's medical records confirm his assertions, as do the physician letters of August 2014 and June 2017.

At the hearing, the Veteran did not request a 100 percent rating for chronic venous insufficiency, nor did he proffer any evidence in support of such a rating. A review of the Veteran's medical records demonstrates that the Veteran is not eligible for such a rating, as he does not suffer from primary pulmonary hypertension, or; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale. Thus, the Veteran is not eligible for a 100 percent rating.

The Veteran fulfills the criteria necessary for an additional rating under Diagnostic Code 6817 for chronic venous insufficiency related to his service-connected inferior vena cava resection, and a 60 percent rating is granted.













ORDER

A rating in excess of 10 percent for DVT of the right and lower extremities is denied.

A separate rating of 60 percent for chronic venous insufficiency under Diagnostic Code 6817 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


